 1   JD Zink, SBN 58726
 2   ZINK & LENZI
     250 Vallombrosa Avenue, Suite 175
 3   Chico, California 95926
 4   Telephone: (530) 895-1234
     Facsimile: (530) 895-1254
 5
     Email: JD@ZinkAndLenzi.com
 6
 7
     Scottlynn J Hubbard, SBN 212970
     DISABLED ADVOCACY GROUP, APLC
 8   12 Williamsburg Lane
 9   Chico, California 95926
     Telephone: (530) 895-3252
10   Facsimile: (530) 894-8244
11   Email: USDCEast@HubsLaw.com
12
     Attorneys for Plaintiff Lenora Lee
13
14
15
                                       United States District Court

16                                    Eastern District of California

17
18   Lenora Lee,                                       )   Case No. 2:19-cv-01671-WBS-EFB
                                                       )
19           Plaintiff,                                )   Stipulation to Extend Date to
20                                                     )   Complete Voluntary Dispute
     v.                                                )   Resolution Program and [Proposed]
21
     University Inn Chico, LLC; et al.,                )   Order
22           Defendants.                               )
                                                       )
23
                                                       )   Honorable William B. Shubb
24                                                     )
25                                                     )

26
27
28
     Lee v. University Inn Chico, LLC, et al. Case No. 2:19-cv-01671-WBS-EFB
     Stipulation to Extend Date to Complete Voluntary Dispute Resolution Program and [Proposed] Order

                                                        -1-
 1   The parties hereto, by their attorneys of record, stipulate to continue the date to
 2   complete the Voluntary Dispute Resolution Program to April 20, 2020. The
 3   reason for this stipulation is due to the illness of JD Zink (respiratory infection
 4   with coughing/not wanting to spread it to others).
 5           It is so stipulated.
 6   Dated: February 28, 2020                  ZINK & LENZI
 7
 8                                              /s/ J.D. Zink, esq.
 9                                             JD ZINK
                                               Attorneys for Plaintiff Lenora Lee
10
11
12
     Dated: February 28, 2020                  DISABLED ADVOCACY GROUP, APLC
13
14
                                               /s/ Scottlynn J Hubbard, esq.
15                                             SCOTTLYNN J HUBBARD
16                                             Attorneys for Plaintiff Lenora Lee
17
18   Dated: February 28, 2020                  MURO & LAMPE, INC.
19
20                                             /s/ Veronica Phillip, esq.
21                                             VERONICA PHILLIP
                                               Attorneys for Defendant University Inn Chico,
22
                                               LLC
23
24
25
26
27
28
     Lee v. University Inn Chico, LLC, et al. Case No. 2:19-cv-01671-WBS-EFB
     Stipulation to Extend Date to Complete Voluntary Dispute Resolution Program and [Proposed] Order

                                                        -2-
 1   Dated: February 28, 2020                  SCHUERING, ZIMMERMAN & DOYLE, LLP
 2
 3                                              /s/ Keith Chidlaw, esq.
                                               KEITH CHIDLAW
 4
                                               Attorneys for Defendants Behring Family, LLC
 5                                             and Ann B. Montgomery, Trustee of the Ann B.
 6                                             Montgomery Trust dated January 17, 2007

 7
 8                                                  ORDER
 9
10   Good cause having been shown, the date by which the Voluntary Dispute
11   Program is to be complete is reset to April 20, 2020. No later than 5 days after
12   completion of the VDRP session, the parties shall file a joint statement
13   indicating whether a settlement was reached. The court hereby RESETS the
14   Status (Pretrial Scheduling) Conference for 5/26/2020 at 1:30 p.m. If a
15   settlement is not reached, the parties shall submit an Amended Joint Status
16   Report no later than 5/12/2020.
17   Dated: March 5, 2020
18
19
20
21
22
23
24
25
26
27
28
     Lee v. University Inn Chico, LLC, et al. Case No. 2:19-cv-01671-WBS-EFB
     Stipulation to Extend Date to Complete Voluntary Dispute Resolution Program and [Proposed] Order

                                                        -3-
